Citation Nr: 1508255	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  09-12 87	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2. Entitlement to an initial compensable evaluation for Adie's tonic syndrome, right eye.

3. Entitlement to service connection for a dental disorder, to include as secondary to herbicide exposure.

4. Entitlement to an initial evaluation in excess of 20 percent for lumbar spinal stenosis.

5. Entitlement to a separate rating for right lower extremity radiculopathy as secondary to service-connected lumbar spinal stenosis.

6. Entitlement to a separate rating for left lower extremity radiculopathy as secondary to service-connected lumbar spinal stenosis

7. Entitlement to a total disability evaluation based on individual unemployablity as due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife, S.M.


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1990. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from August 2007 and April 2008 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In October 2010, the Board remanded the Veteran's claims for service connection for sleep apnea and a dental disorder and his claims for a higher initial rating for lumbar spinal stenosis and Adie's tonic syndrome of the right eye for further development.  The directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified at a Travel Board hearing before a Veterans Law Judge in October 2010.  A transcript of the hearing is associated with the claims file.  Because this Veterans Law Judge is no longer employed by the Board, the Veteran was asked in September 2012 if he wished to appear at another hearing.  See 38 C.F.R. § 20.707 (2014).  The letter informed the Veteran that if no response was received within 30 days the Board would assume he did not want another hearing.  The Veteran did not respond to this letter.  Therefore, no further action concerning a Board hearing must be taken.  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Given the evidence of record that indicates that the Veteran that he is not employed, and the evidence of from the Veteran's April 2011 eye examination that indicates that the reason the Veteran is not working is "back problems."  The Board notes that as his service-connected lumbar stenosis is currently on appeal for a higher rating that entitlement to a TDIU, as part of the claim for a higher rating, is raised by the record.  It does not appear as though the Veteran has been provided the appropriate notice as to how to substantiate the TDIU portion of his claim, and upon remand, such a notice should be provided.

The issues of entitlement to service connection for a dental disorder for treatment purposes and entitlement to payment or reimbursement for unauthorized medical/dental expenses have been raised by the record in the Veteran's October 26, 2010 hearing transcript (pg. 26), but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to separate ratings for right and left lower extremity radiculopathy as secondary to service-connected lumbar spinal stenosis, entitlement to a higher initial rating for lumbar stenosis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran underwent an uvulopalatopharyngoplasty during his active service due to socially unacceptable snoring.

2. The Veteran has a current diagnosis of obstructive sleep apnea.

3. There was no dental trauma during service resulting in bone loss of the maxilla or mandible. 

4. The Veteran did not have periodontal disease or symptoms related thereto during service resulting in bone loss of the maxilla or mandible. 

5. The Veteran received routine dental treatment during active service. 

6. The Veteran currently has no bone loss of the maxilla or mandible. 

7. Compensation is not available for loss of teeth due to dental trauma, periodontal disease, or residuals.

8. The Veteran's Adie tonic pupil of the right eye is manifested by presbyopia, pupil dilation of 3.0 millimeters with slow response to light, and corrected 20/25 vision.

9. The Veteran's Adie tonic pupil of the right eye causes the Veteran to have an enlarged blind spot and partially blurred vision using near sight during periods of increased or decreased light. 

10. The Veteran's Adie tonic pupil of the right eye is not manifested by corrected visual acuity of at least 20/40 in either eye, impairment of field of vision, disfigurement, incapacitating episodes, or frequent hospitalizations.


CONCLUSIONS OF LAW

1. The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2. The criteria for establishing service connection for a dental disorder for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.381, 4.150 (2014).

3. The criteria for a 10 percent rating, but no higher, for Adie's tonic pupil, right eye, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.159, 3.321, 4.1-4.14, 4.79, Diagnostic Codes (DC) 6000-6081 (2006-2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

Service Connection for Obstructive Sleep Apnea

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).

In considering the evidence of record, the Board finds that service connection is warranted for obstructive sleep apnea.

The Veteran contends that he has a current disability of obstructive sleep apnea that has persisted since his active service.  He has also provided documentation that, during his active service, he underwent an uvulopalatopharyngoplasty (a surgery that removed a portion of the Veteran's soft palate) due to "socially unacceptable snoring."  

Despite this surgery, and other nasal surgeries, the Veteran reports (and his wife supports his contentions), that his snoring and sleep apnea persist to the present day.  A sleep study performed in August 2012 confirmed that the Veteran has a current diagnosis of obstructive sleep apnea.  Subsequently, a VA examiner provided the following opinion: 

The Veteran underwent an uvulopalatopharyngoplasty on June 18, 1985 per his service treatment records.  This is a procedure used to treat snoring disorders with the most common being obstructive sleep apnea.  Given this aggressive treatment, whilst in service, for a primary snoring disorder, it is more likely than not that this Veteran had sleep apnea in 1985 and has had a failure of surgical treatment and a recurrence of his same obstructive sleep apnea.  It is therefore, more likely than not that this Veteran's obstructive sleep apnea arose during his military service.

Accordingly, as the Veteran has a current diagnosis of obstructive sleep apnea that has been linked back to a diagnosis of obstructive sleep apnea during his military service, service connection for obstructive sleep apnea is warranted.  38 C.F.R. §§ 3.303, 3.304.


Service Connection for a Compensable Dental Disorder

The Veteran seeks service connection for a dental disorder.  He has alleged that shortly after he retired from service he was required to have several expensive dental procedures performed, specifically, several crowns and a root canal.  The Veteran has indicated that he believes that these dental problems may be the result of exposure to herbicides, or Agent Orange.

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2014), such as impairment or loss of the mandible, loss of a portion of the ramus, loss of the coronoid process, loss of the hard palate and impairment or loss of a portion of the maxilla. 

Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  Otherwise, a Veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2014); Simington v. West, 11 Vet. App. 41, 44 (noting the distinction between replaceable missing teeth which can be service connected for treatment purposes only and teeth lost "as a result of 'loss of substance of body of maxilla and mandible' which can be assigned ratings anywhere from 0 to 100 % for compensation purposes"). 

The Veteran's service treatment records show that he entered service with no severe tooth or gum trouble and no dental issues were noted.  A review of in-service dental treatment records indicate that during an immediate reenlistment physical in 1972 that teeth #17, 19, and 32 were missing.  During an immediate reenlistment physical in 1978, no severe tooth or gum trouble was noted.  During an annual physical in 1987, no history of tooth or gum trouble was reported.  Teeth #2, 15, 18, 30 were noted to be restorable and #16, 17, and 19 were missing.  Dental examination in May 1990 labelled "retirement exam" reported caries in teeth #3, 14, and 28.  Perio status was noted to have less than 3-4 probing depths without bleeding.  Transfer to Fleet Reserve physical in June 1990 reported "No history of severe tooth or gum trouble, Dental class III with restorable teeth #3, 14, and 28, and missing teeth #1, 16, 17, 19, and 32. 

The Veteran was afforded a VA examination in July 2012. The examiner reviewed the claims file and considered the Veteran's history.  The examiner noted that a head and neck pathology assessment has been completed including inspection of the tongue and floor of the mouth.  No red or white lesions were noted.  Temporomandibular joints were reported to be within normal limits.  The periodontal assessment reported "the general periodontal condition of the patient is good. Oral home care is good.  Oral tissues are within normal limits.  Stains, plague, calculus, gingival bleeding, were noted to be light.  There was generalized bone loss noted throughout the remaining dentition with mild periodontitis.  Existing dental restorations included: amalgam restorations of #3, 4, 12, 20, 28, and 29; resin restorations of #13, 20, 21, 28, 29; and crowns on #2, 3, 14, 15, 10, 18, 30, and 31. Radiograph images indicated generalized bone loss of 10 - 20 percent and no fractures or opacities of the maxilla, mandible, or maxillary sinus.  

In September 2012, an independent medical examiner reviewed the claims file, including active duty medical records, and the C&P dental evaluation from June 2011, and the July 2012 addendum.  The examiner provided the opinion that the Veteran's dental disorder of mild periodontitis and caries was less likely than not incurred in or caused by any in-service injury or event.  The examiner reported that the Veteran's dental condition was consistent with the natural progression of routine gum disease.  The examiner stated that the Veteran's dental care throughout service was routine with caries filled and teeth restored, dental cleanings and mild periodontal disease addressed.  No history of severe tooth or gum troubles.  No history of dental trauma.  

The medical and lay evidence establish that the Veteran has missing teeth and has required post-service treatment that included multiple crowns as well as at least one root canal.  Service connection for loss of teeth can be established for compensation purposes only if the loss is due to the loss of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis. 38 C.F.R. § 4.150, Diagnostic Code 9913 (2014). 

No medical professional has provided any opinion that the Veteran experienced any loss of the body of the maxilla or mandible due to in-service trauma.  While the June 2011 VA examination reflected some generalized bone loss of 10 - 20 percent, the examiner never indicated there was a loss of substance of the body of the maxilla or mandible.  Moreover, the examiner did not relate the loss of any of the Veteran's teeth to trauma sustained in service. 

While the Veteran may have had teeth extracted during service and may have required post-service treatment such as multiple crowns and a root canal, the Veteran's dental condition does not constitute an injury for which compensation may be granted. See 38 C.F.R. § 3.381(b) (replaceable missing teeth and periodontal disease are not disabilities for compensation purposes). "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Unfortunately, the Veteran's dental examination, and the dental evidence of record has not provided evidence of a dental disability for which service connection may be granted.  

To the extent that the Veteran alleges that his condition is the result of exposure to herbicides, the Board notes that replaceable missing teeth and periodontal disease are not a disorder for which a presumption between herbicides and disability has been recognized.  See 38 C.F.R. § 3.309(e).  Further, as previously discussed, Congress has specifically limited entitlement to service-connection for dental disorders to only include conditions that include: loss of teeth due to loss of substance of the body of the maxilla or mandible, or disease such as osteomyelitis.  The evidence indicates that the Veteran does not have one of these conditions and has not been shown to have a dental disability subject to compensation under the laws and regulations administered by VA. 

The Board is bound by law, and its decision is dictated by the relevant statutes and regulations. Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

In sum, as the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental condition for compensation purposes must be denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). To the extent to which the Veteran seeks service connection solely for outpatient dental treatment, the Board has referred this issue for appropriate action.

Entitlement to a Compensable Rating for Adie's Tonic Syndrome, Right Eye

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

On a claim that arises from an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In the instant case, there is no evidence that the Veteran's right eye condition has significantly changed and a uniform evaluation is warranted.
In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).
In the instant claim, the Veteran was assigned a noncompensable rating for his Adie's tonic pupil, right eye under DC 6099-6034.  The Veteran argues that his condition causes functional impairment that warrants a compensable rating.  During his hearing, the Veteran stated that his condition causes him problems with depth perception, particularly when he experiences changes in lighting.  At his Board hearing, the Veteran reported the following:

My vision [has been corrected] to 20/20 [and] that's great if I want to read a book or watch a movie but with the Adie's pupil it doesn't contract the light as fast as a normal pupil.  So at that point you move to a light area into a dark area or vice versa, or you are looking from a light area into a dark area there's blind spots.  And depth perception problems, anything like that so I have to be more careful driving or I can't drive at night.      

The Veteran underwent VA eye examinations in March 2008 and April 2011.  Neither of the VA examinations documented best corrected vision worse than 20/40, visual field defects, disfigurement, or incapacitating episodes.  Both examiners indicated that the Veteran was presbyopic.  The March 2008 examiner did not note any enlargement of the blind spot of the right eye.  The April 2011 examiner indicated symptoms of photophobia in the right eye, but not the left eye.  The April 2011 reported that in the presence of bright light the Veteran's left eye pupil contracted to 2.0mm and has brisk response to light, while the right eye remained at 3.0mm and was slow to respond to light.   

The Board is charged with the duty to assess the credibility and weight given to evidence.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 4 (1995).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  The provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99. 38 C.F.R. § 4.27. Here, the hyphenated diagnostic code indicates that an unlisted eye disorder (DC 6099) is rated under the criteria for pterygium (DC 6034).  See 38 C.F.R. § 4.20.

Service connection was established for Adie's tonic pupil, right eye under DC 6034 as of September 14, 2006.  The Board notes that in December 2008, the eye regulations were revised. 73 Fed. Reg. 66543 (Nov. 10, 2008).  The new regulations, however, only apply to applications for benefits received by VA on or after December 10, 2008. 

Rating Prior to December 10, 2008

Under DC 6034 (in effect prior to December 10, 2008), pterygium is to be rated on loss of vision, if any.  In order to qualify for a 10 percent rating DC 6034, there must be loss of vision upon which to evaluate the condition.  Evaluations for impairment of central visual acuity range from noncompensable to 100 percent. 38 C.F.R. § 4.84a, DC 6061 to 6079 (2008). 

Under Diagnostic Code 6079, a noncompensable evaluation is warranted where corrected vision is 20/40 or better in both eyes.  A 10 percent evaluation is warranted where vision is 20/50, 20/70 or 20/100 in one eye and 20/40 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6078 and 6079 (2008).  A 10 percent evaluation is also warranted where vision is 20/50 in both eyes. Id.  The evaluations continue to increase for additional impairment of central visual acuity, which is to be measured based on the best distant vision obtainable after the best correction by glasses. 38 C.F.R. §§ 4.75, 4.83a, and 4.84a, Table V.

The Veteran does not contend that he has any current impairment with corrected visual acuity and therefore would result in a noncompensable rating under DC 6034, and 6061 through 6079.  However, the Board also notes that the Veteran has not been diagnosed with pterygium and has only been assigned the current diagnostic code based upon analogy.  Upon review of the full range of diseases of the eye (6000-6081) under 4.84a in 2006, the Board notes that the Veteran would be more appropriately rated under scotoma, pathological, unilateral, DC 6081.  

Scotoma, pathological, unilateral (DC 6081) states: large or centrally located, minimum 10 percent.  Note: Rate on loss of central visual acuity or impairment of field vision.  Do not combine with any other rating for visual impairment. 

Scotoma is defined as "an area of lost or depressed vision within the visual field, surrounded by an area or less depressed or normal vision.  See Dorland's Illustrated Medical Dictionary 1682 (32nd ed. 2012).

The Veteran has maintained that he has recurrent difficulty with enlarged blind spots and blurred vision due to changes in light. The April 2011 reported that the Veteran's right eye slow to respond to light and did not dilate at the same rate as his left eye.  While the March 2008 examiner did not note any enlargement of the Veteran's blind spot, the Board notes that the Veteran is competent to report certain eye symptoms, such as his recurrent blurred points or vision or enlarged blind spots based upon changes in lighting.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that a 10 percent rating, but no rating higher than 10 percent, is warranted.

The Board notes that the Veteran has not alleged any loss of corrected visual acuity or other impairments of field vision that would warrant a higher rating based upon impairment of field vision.  The Veteran has not alleged pain or incapacitating episodes from his condition that may warrant a higher rating under DC 6000-6009.  The Veteran has not been shown to have, nor has he alleged glaucoma, cataracts, or aphakia due to his service-connected condition that may result in a higher rating.     

Rating After December 10, 2008

While the eye regulations change after December 10, 2008, the Board finds that none of the applicable rating criteria would provide a rating in excess of 10 percent.  

The Veteran's prior rating code DC 6034 and his new rating code DC 6081 both require a loss of corrected visual acuity is required for a rating in excess of 10 percent.  Since 2008, the Veteran has not demonstrated or alleged glaucoma, cataracts, or aphakia due to his service-connected condition.  The Veteran also does not claim to have disfigurement or incapacitating episodes, or visual field constriction beyond the increased blind spot and blurriness contemplated by his current rating for scotoma.  Therefore, a rating in excess of 10 percent is denied.


Extraschedular Consideration

The Board has also considered entitlement to an extraschedular rating pursuant to 38 C.F.R. § 3.321(b).  While some of the Veteran's particular symptoms are not specifically contemplated by the rating schedule, there is no evidence of factors such as marked interference with employment or frequent periods of hospitalization so as to render impracticable application of the regular scheduler standards.  Id.  The Board notes that the Veteran is currently not working, but the Veteran has also failed to demonstrate significant impact on daily activities other than his ability to drive, especially at night.  The VA examiner opined that the Veteran's condition would cause mild interference with recreational activities and driving, but would not otherwise interfere with his ability to complete activities of daily living. 
The Veteran has never been hospitalized for any problem related to his Adie's tonic syndrome and has not indicated that he requires recurrent treatment beyond routine eye care. Accordingly, the Board does not find that this case warrants referral for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  As the evidence of record, at the very least, places the claim into relative equipoise, a 10 percent rating, but no higher, will be assigned based upon for the Veteran's Adie's tonic syndrome, right eye.  

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was provided in letters sent to the Veteran in October 2006 and January 2008.  Accordingly, the duty to notify has been fulfilled.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes the Veteran's service treatment records, statements from the Veteran, multiple VA examination reports, and multiple sources of private treatment records.  The Board notes that the Veteran has not underwent a VA examination regarding his service-connected eye condition in at least three years, however, the claims file does not indicate that his condition has significantly worsened since his most recent VA examination in April 2011.  The Board notes that the mere passage of time, by itself, does not constitute a basis for obtaining a new examination.  Thus, as there is no evidence of record suggesting that the Veteran's eye condition has worsened since his last VA examination, and because neither the Veteran nor his representative has asserted that a worsening has occurred, the Board finds that the VA examinations of record are adequate for rating purposes.

The Board also notes that VA treatment records for the Veteran are not associated with the claims file; however, the Veteran indicated during his October 2010 hearing that he has never gone to the VA to receive treatment.  Additionally, subsequent searches for VA records have not provided any results. Accordingly, the Board finds that the claims file does not indicate the existence of any outstanding "relevant" VA treatment records.  See Golz v. Shinseki, 590 F.3d 1317, 1321  (Fed. Cir. 2010)(explaining "relevant" records are records that relate to the injury for which the claimant is seeking benefits and that have a reasonable possibility of helping to substantiate the Veteran's claim).  

Additionally, in January 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Veterans Law Judge.  During the hearing, the Veterans Law Judge that conducted the hearing identified the issues on appeal and asked questions in an attempt to reveal any evidence that might have been available that had not otherwise been submitted.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with. 

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for obstructive sleep apnea is granted. 

Entitlement to service connection for a dental disorder for compensation purposes is denied.

Entitlement to a 10 percent rating, but no higher, for Adie's tonic syndrome, right eye is warranted. 


REMAND

The Veteran has repeatedly reported pain that radiates into his bilateral legs, however it is unclear whether the pain is due to the low back.  A July 2005 private treatment record noted that the Veteran complained of paresthesias in the feet that he states is associated with diabetes/claudication.  In August 2007, the Veteran visited a private neurologist and reported "low back pain that begins in his upper lumbar spine and radiates down into his legs.  He underwent an MRI of his lower back and the neurologist stated that it revealed "pretty impressive spinal stenosis at L2-L3." He also noted mild stenosis at L3-4.  The neurologist stated "I suspect that this is where his symptoms are coming from." However, it is unclear if this suspicion indicates that the Veteran's symptoms are at least as likely as not due to his service-connected low back condition.  

During the Veteran's April 2011 VA spine exam, the examiner indicated that the Veteran had radiating pain but he did not provide an opinion on whether any of the Veteran's radiating pain in his lower extremities was at least as likely as not due to his service-connected condition.  Accordingly, the Board finds that the Veteran should undergo an updated examination of his spinal disorder that includes an opinion regarding the presence of any neurological deficits due to his service-connected low back disorder. 

Additionally, as noted above, a claim for a TDIU has been raised as part of the Veteran's claim for an increased rating.  In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The April 2011 VA eye examination indicated that the Veteran had retired due to medical problems that were identified as back problems.  The Veteran has subsequently filed for an increased rating claim related to his service-connected back condition.  

The law provides that a TDIU may be granted upon a showing that a Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  

After giving the Veteran an opportunity to file a formal claim for a TDIU, the RO should adjudicate this matter in the first instance, to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran (and his representative) and request that he identify all sources of treatment that he has received for any low back condition since April 2011, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The AOJ should obtain copies of the complete records of all such treatment and evaluation from all identified sources. 

The AOJ should also provide all required notice and assistance in response to this derivative TDIU claim.

2. Schedule the Veteran for an examination to determine the current level of severity of his service-connected low back condition.  

The examiner should specifically opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran suffers from right lower extremity lumbar radiculopathy, left lower extremity lumbar radiculopathy, or any other neurological condition as due to his service-connected lumbar stenosis. 

The examiner must discuss the findings and conclusions of the Veteran's private neurosurgical consultation from August 21, 2007.  

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

3. Then, schedule the Veteran for an examination to determine if the aggregate effect of the Veteran's service-connected disabilities precludes him from securing and maintaining substantially gainful employment in light of his work history (HVAC technician) and his education.

The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand. A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. Following the above-directed development, the AOJ should then take any additional development action it deems proper. When all requested development has been completed, then adjudicate this derivative TDIU claim, and re-adjudicate all of the Veteran's pending claims.  Should the claims not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC), and give him and his representative opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this derivative claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


